Citation Nr: 1229996	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-50 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to restoration of 50 percent disability rating for service-connected bilateral hearing loss, to include the question of the propriety of the reduction of the disability evaluation (rating) to 40 percent, effective July 1, 2010.

3.  Entitlement to an increased evaluation (rating) in excess of 50 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1963 to February 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2008 and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran suffered acoustic trauma during active service. 

2.  Symptoms of tinnitus were not chronic in service. 

3.  Symptoms of tinnitus have not been continuous since service separation. 

4.  The Veteran's tinnitus is related to his active service.

5.  At the time of the April 2010 rating decision reducing the disability rating for bilateral hearing loss, the Veteran's bilateral hearing loss disability had not shown any sustained improvement since the initial grant of service connection in 2004, and was manifested by puretone threshold averages of 91 in the right ear and 80 in the left ear, with speech recognition at 60 percent in the right ear and 76 percent in the left ear.

6.  For the entire rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 93 and 52 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 78 and 54 percent speech recognition in the left ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  The rating for bilateral hearing loss was improperly reduced from 50 to 40 percent, and the criteria for restoration of a 50 percent evaluation for the disability have been met from July 1, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.321, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The criteria for a disability rating in excess of 50 percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

Given the favorable disposition herein with regard to the service connection and propriety of reduction claims, discussion of compliance with the VCAA requirements is not necessary as no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claim, in a timely September 2008 letter, the Veteran was informed of the requirements needed to establish an increased evaluation for bilateral hearing loss.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment and daily life.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Further, the September 2009 Statement of the Case contained the specific schedular rating criteria that would be used to evaluate the Veteran's hearing loss.   

The Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected bilateral hearing loss.  VA provided the Veteran with examinations in September 2008, January 2010, August 2011, and May 2012.  The Veteran's history was taken, and a complete audiological examination with clinical measures was conducted, to include audiograms and evaluation of his speech recognition using the Maryland CNC word list.  The Board acknowledges the Veteran's contention made at the February 2012 Board hearing that the January 2010 VA examiner did not use the Maryland CNC word list in conducting the audiological examination; however, the January 2010 VA examination report indicates that the Maryland CNC word list was used, and there is no reason to question that that is not the case or that the examination was otherwise inadequate.  With regard to all of the VA opinions, conclusions reached and diagnoses given were consistent with the examination reports.  Evidence was also received as to how the Veteran's hearing loss affects his daily activities.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of an increased rating for service-connected bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Tinnitus

The Veteran contends that his current tinnitus is related to acoustic trauma during active service.  Specifically, he avers that he was exposed to the noise of 500 horsepower engines of track-type vehicles when he drove them in an anti-tank platoon and later as a test driver, as well as to the noise of weapons fire while in the infantry.  He does not remember being provided ear protection while in service.       

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialties were infantryman and fire crewman.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease manifesting tinnitus during active service, and that symptoms of tinnitus were not chronic during active service.  In short, service treatment records do not demonstrate tinnitus complaints, findings, diagnosis, or treatment.  The evidence in this case includes February 1963 enlistment and November 1965 separation examination reports, both of which are negative for any complaints or reports of tinnitus.                

Next, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not continuous after service separation.  As noted above, there were no complaints of tinnitus at the service separation examination in November 1965.  In addition, there were no documented complaints of tinnitus at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of or tinnitus after service separation until many years later in 2008, when the Veteran filed his claim for service connection for tinnitus. 

Other evidence that demonstrates that tinnitus has not been continuous since service separation includes a post-service March 2004 VA audiological examination at which the Veteran did not report tinnitus.  In addition, the Veteran did not report tinnitus at a private audiological evaluation conducted in November 2005.  He specifically denied any tinnitus at February 2006 and September 2008 VA audiological examinations.  At the January 2010 VA examination, the Veteran reported that he had experienced intermittent "ringing" tinnitus once a day for approximately 30 seconds, and that he had noticed the tinnitus for one year, placing its inception in 2009, 43 years after service separation.        

The Board also finds that the weight of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no report or complaints of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The evidence shows the first documented complaint of tinnitus more than forty years after service separation in 2008, when the Veteran filed his claim for service connection.  For these reasons, the Board finds that tinnitus, first reported in 2008, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

There are conflicting medical opinions on the question of whether the Veteran's current tinnitus is related to acoustic trauma during active service.  As noted above, the Veteran denied tinnitus at the September 2008 VA examination.  The Veteran reported one year of tinnitus symptoms at the January 2010 VA examination, and the VA examiner opined that it was less likely than not that the tinnitus was secondary to excessive noise exposure in active service, reasoning that the Veteran stated that he had only noticed symptoms for the previous one year with no prior complaints reported by the Veteran.  The Veteran denied tinnitus at the August 2011 VA examination.  

By contrast, at the May 2012 VA audiological examination, the Veteran reported tinnitus that began during active service.  The VA examiner opined that the tinnitus was at least as likely as not caused by or a result of military noise exposure, specifically to the noise of tanks and weapons fire, reasoning that tinnitus occurs as a direct result of exposure to high intensity sound.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus is related to active service.  The Veteran is competent to report his specific duties as an infantryman and vehicle driver during service, including whether he was exposed to excessive noise without ear protection.  Layno at 465.  However, the 2010 VA examiner based his opinion that there was no relationship between the current tinnitus and acoustic trauma in service on the lack of complaints or report of tinnitus until many years after service.  In essence, the 2010 VA examiner based his opinion on the lack of continuous symptoms since service separation and discounts the Veteran's report of in-service noise exposure.  However, continuity of symptoms following service separation is not necessary to establish service connection if it is shown that the disability was incurred during service.  38 C.F.R. § 3.303(d).  Moreover, the 2010 VA examiner did not explore any possible sources of post-service noise exposure that could have caused the Veteran's current tinnitus or other theories of etiology.     

By contrast, the 2012 VA examiner considers the Veteran's statements as to his in-service noise exposure in reaching his conclusion, and indeed, appears to find him credible.  The Board finds that the May 2012 VA opinion is competent and probative medical evidence because it is factually accurate, as it appears the examiner was informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his in-service noise exposure and his complete medical history, relied on accurate facts, and articulated an opinion that is supported by reasoning.  Resolving reasonable doubt in the Veteran's favor on the question of nexus of currently diagnosed tinnitus to service, the Board finds that the Veteran's currently diagnosed tinnitus is related to the in-service acoustic trauma. 

In light of the Veteran's competent statements regarding his in-service duties that involved excessive noise exposure, and the competent and probative May 2012 VA opinion tending to relate the currently diagnosed tinnitus to the in-service cold exposure, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Rating Reduction Laws and Regulations

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 
38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 50 percent rating, which was reduced to 40 percent in the April 2010 rating decision on appeal, had not been in effect for longer than five years.  As a result, the requirements under 38 C.F.R. § 3.344(c) apply to this case.  Specifically, the record of examinations must be reviewed to ascertain whether an adequate examination discloses improvement in a condition that is likely to improve.  Id.  

In addition, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  In the present case, the Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100.  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, and there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, or hertz (Hz).  

The rating criteria for hearing loss establish 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The rows in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the row appropriate for the percentage of discrimination and the column appropriate to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the row appropriate for the numeric designation for the ear having the better hearing acuity and the column appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2011).

In addition, under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies, 1000, 2000, 3000, and 4000 Hz, is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As above, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom, 
12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.

Propriety of Reduction of Hearing Loss Rating

Service connection for bilateral hearing loss was granted in an April 2004 rating decision.  An initial 20 percent rating was assigned, effective from January 23, 2004, the date the Veteran's claim for service connection was received.  The RO increased the disability rating to 30 percent in an October 2004 rating decision, effective from January 23, 2004.  

In December 2005, the Veteran filed a request for an increased rating for his bilateral hearing loss.  In a February 2006 rating decision, the RO granted the claim, assigning a 50 percent rating, effective from December 7, 2005.  

In February 2010, the RO notified the Veteran of a proposed reduction in the disability rating for his service-connected hearing loss from 50 percent to 40 percent.  A rating decision effectuating the reduction was sent to the Veteran in April 2010, and the reduction went into effect on July 1, 2010.

The Veteran contends that the RO's reduction of his bilateral hearing loss evaluation from 50 percent to 40 percent was improper.  Specifically, he avers that his current treatment records, including a private audiological evaluation conducted in August 2010, do not reflect improvement in his condition.  Moreover, he testified at the February 2012 Board hearing that he continued to have difficulty understanding his friends and family due to the severity of his hearing loss disability.  

At the outset, the Board notes that the RO complied with the notice requirements of 38 C.F.R. § 3.105(e) (2011) in reducing the evaluation assigned to the bilateral hearing loss.  

Turning to the question of whether the reduction of the disability rating for bilateral hearing loss from 50 to 40 percent was proper, the 50 percent rating which the Veteran seeks to have restored was awarded based on a February 2006 VA examination.  An audiogram conducted at that examination reflects puretone thresholds of 50, 65, 75, 95, and 100 decibels in the right ear, and 50, 60, 75, 95, and 100 decibels in the left ear, at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 83.8 decibels in the right ear and 82.5 decibels in the left ear.  The speech recognition scores were 44 percent in the right ear and 66 percent in the left ear.  

Although these results constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86, application of Table VI results in a higher numeric designation of hearing impairment due to the low speech recognition percentages.  Applying the results from the February 2006 VA audiological examination, the hearing impairment is Level IX in the right ear and Level VIII in the left ear.  This results in a 50 disability evaluation under Table VII.  See 38 C.F.R. § 4.85. 

A subsequent September 2008 VA audiological examination showed no improvement in the Veteran's hearing.  An audiogram conducted at that examination showed puretone thresholds of 50, 75, 85, 105, and 105 decibels in the right ear, and 40, 60, 65, 100, and 105 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 93 decibels in the right ear and 83 decibels in the left ear.  The speech recognition scores were 52 percent in the right ear, and 76 percent in the left ear.  Application of Table VIA to these results reveals hearing impairment at Level IX in the right ear and Level VII in the left ear.  This results in a 50 percent disability evaluation under Table VII.  Id.
 
The rating reduction was based on the results of a January 2010 VA audiological examination.  The Board notes that the examination report contains two different sets of puretone thresholds.  The set of audiogram results on the first page of the report indicates puretone thresholds of 55, 70, 80, 105, and 110 decibels in the right ear, and 40, 60, 65, 95, and 100 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 91 decibels in the right ear and 80 decibels in the left ear.  Speech recognition scores were 60 percent in the right ear and 76 percent in the left ear.  Application of Table VIA to these results reveals hearing impairment at Level IX in the right ear and Level VII in the left ear.  This results in a 50 percent disability evaluation under Table VII.  Id.  

However, it then appears that the RO used the second set of audiogram results recorded on the second and third pages of the January 2010 VA examination report in concluding that a reduction in the Veteran's disability rating for hearing loss was warranted.  Those results show puretone thresholds of 50, 70, 65, 95, and 105 decibels in the right ear, and 40, 60, 65, 95, and 100 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 90 decibels in the right ear and 80 decibels in the left ear.  Speech recognition scores were 60 percent in the right ear and 76 percent in the left ear.  Application of Table VIA to these results reveals hearing impairment at Level VIII in the right ear and Level VII in the left ear.  This results in a 40 percent disability evaluation under Table VII.  Id.   

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 50 percent to 40 percent in the April 2010 rating decision was improper.  Although there are two sets of audiogram results recorded in the January 2010 VA examination report and it is unclear whether two different tests were conducted or whether one of them is inaccurate, reasonable doubt should be resolved in favor of the Veteran, and thus, the more favorable audiogram results should have been used in determining the appropriate disability rating.  Moreover, the Veteran has stated that his hearing loss disability has not improved, and is at the same level as evaluated in 2006 and 2008.  Although subsequent VA examinations conducted in August 2011 and June 2012 demonstrate improved puretone threshold averages and speech recognition scores, as noted above, when determining the propriety of a rating reduction, the focus is on the evidence at the time of the reduction.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Therefore, based on the more favorable January 2010 VA examination audiogram results, there is no indication that the Veteran's bilateral hearing loss has improved.   

As noted above, in a rating reduction case, VA has the burden of establishing improvement, as opposed to the situation in a claim for increase.  See Peyton, 1 Vet. App. at 286.  With all due respect for the decision of the RO, the Board finds that standard has not been herein met.  The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had improved on any sustainable level, and thus, the reduction from 50 to 40 percent was neither supportable nor appropriate under the pertinent cited regulatory guidelines.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's hearing loss has been evaluated under Diagnostic Code 6100, found in 38 C.F.R. § 4.85, as described above.  

As above, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 
6 Vet. App. at 470.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean, 13 Vet. App. at 448-9.  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  See Bloom, 
12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales, 218 F.3d at 1380-81; Timberlake, 14 Vet. App. at 128-30.


Bilateral Hearing Loss Rating Analysis

The Veteran contends that he is entitled to a rating in excess of 50 percent for his service-connected bilateral hearing loss disability.  Specifically, he avers that he has difficulty understanding his family and friends when they are speaking to him due to his hearing loss, and that his hearing has worsened since the evaluation in December 2005 upon which the grant of a 50 percent rating was based.  

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an increased disability rating for any period.  For the entire rating period on appeal, audiometric testing has revealed, at worst, an average puretone threshold of 93 and 52 percent speech recognition in the right ear, and, at worst, an average puretone threshold of 78 and 54 percent speech recognition in the left ear.  For the entire rating period during the pendency of the appeal, the service-connected hearing loss disability manifested, at worst, Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear (measured on different occasions), which results in a 50 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.

The evidence includes a September 2008 VA audiological examination, which reflects puretone thresholds of 50, 75, 85, 105, and 105 decibels in the right ear, and 40, 60, 65, 100, and 105 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 93 decibels in the right ear and 83 decibels in the left ear.  The speech recognition scores were 52 percent in the right ear, and 76 percent in the left ear.  Application of Table VIA to these results reveals hearing impairment at Level IX in the right ear and Level VII in the left ear.  This results in a 50 percent disability evaluation under Table VII.  Id.
  
A January 2010 VA examination indicates puretone thresholds of 55, 70, 80, 105, and 110 decibels in the right ear, and 40, 60, 65, 95, and 100 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with average puretone thresholds of 91 decibels in the right ear and 80 decibels in the left ear (as discussed above, the more favorable set of audiogram results are used here to determine the appropriate disability rating).  Speech recognition scores were 60 percent in the right ear and 76 percent in the left ear.  Application of Table VIA to these results reveals hearing impairment at Level IX in the right ear and Level VII in the left ear.  This results in a 50 percent disability evaluation under Table VII.  Id.  

The Veteran underwent an audiological evaluation with a private audiologist in August 2010.  Although the audiologist did not include the puretone thresholds at each test frequency in her report, she wrote that the average puretone threshold in the right ear was 80 decibels in the right ear, and 79 decibels in the left ear.  Speech recognition scores using the Maryland CNC word list were 76 percent in each ear.  Application of Table VIA to these results (assuming that the results fell into the exception pattern of 38 C.F.R. § 4.86) reveals hearing impairment at Level VII in both ears.  This results in a 40 percent disability evaluation under Table VII.  Id.    

Next, an August 2011 VA audiogram revealed puretone thresholds of 65, 65, 75, 100, and 100 decibels in the right ear and 40, 60, 70, 90, and 100 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with puretone averages of 85 decibels in the right ear and 80 decibels in the left ear.  Speech recognitions scores were 68 percent in each ear.  Application of Table VIA to these results reveals hearing impairment at Level VIII in the right ear and Level VII in the left ear.  This results in a 40 percent disability evaluation under Table VII.  Id.  

Finally, a May 2012 VA audiogram revealed puretone thresholds of 50, 65, 70, 90, and 95 decibels in the right ear and 45, 60, 65, 90, and 95 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz, respectively, with puretone averages of 80 decibels in the right ear and 78 decibels in the left ear.  Speech recognitions scores were 62 percent in the right ear and 54 percent in the left ear (the Board notes that two different speech recognition scores are recorded in the VA examination report, and the initial and most favorable scores are used here).  Application of Table VIA to these results reveals hearing impairment at Level VII in the right ear and Level VIII in the left ear.  This results in a 40 percent disability evaluation under Table VII.  Id.

The evidence above shows that for the entire rating period on appeal the Veteran has, at worst, Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  The Veteran's level of hearing loss disability, as reflected by audiometric test scores and speech recognition test scores, does not establish entitlement to an evaluation in excess of 50 percent for bilateral hearing loss for any period. 

VA treatment records show that the Veteran's hearing aids were refitted in October 2008, and there is no indication in his treatment records that his hearing has worsened since then.  

The Board acknowledges the Veteran's contentions that he has difficulty understanding family and friends during conversations and that his hearing has worsened since December 2005.  However, as noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to numeric designations assigned to official audiometric results.  See Lendenmann, 3 Vet. App. at 345. 

For these reasons, the Board finds that the claim for an increased rating in excess of 50 percent for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher rating for the entire rating period on appeal, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the January 2010, August 2011, and June 2012 VA examination reports include notations by the VA examiner regarding the effects of the Veteran's hearing loss on his daily life and functioning.        

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Based on the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty family and friends in general conversation and assertions of inability to perform jobs which require hearing high frequencies, such as women's voices, which are associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  While audiogram results, which are included in the rating criteria, demonstrate ability to hear various frequencies, speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As the Veteran has not claimed to be unemployable as a result of this service-connected disability, the Board further finds that there is no basis to recognize an implied claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for tinnitus is granted.  

Restoration of the Veteran's 50 percent disability rating for service-connected bilateral hearing loss is granted, effective from the date of reduction, July 1, 2010, and subject to the pertinent regulatory criteria relating to the payment of monetary awards.

An increased rating in excess of 50 percent for bilateral hearing loss is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


